DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting the limitation “information of this type” is indefinite. It is not known what the “type” is or what the information would necessarily consist of in order to meet the limitations of that “type”. Therefore the scope of the claim cannot be determined and the claim is indefinite. For the purpose of examination it is interpreted that there is some information.

Claim 9 reciting the limitation “perceived by a user as unpleasant” is indefinite as it is not known what “unpleasant” necessarily comprises as what one considers to be pleasant may be considered by another to be “unpleasant”. The term is subjective and thus the scope of the claim cannot be determined and the claim is indefinite. For the purpose of examination it is interpreted that there is some odor load.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krausch (US 2010/0139366).
	Regarding claim 1, Krausch (US 2010/0139366) teaches a method carried out by one or more devices, comprising: capturing first information or obtaining captured first information indicative of an odor load in the interior of a cleaning appliance (Abstract, Paragraph [0044]), wherein the first releasing a fragrancing and/or deodorizing agent based on the fragrancing and/or deodorizing information produced (Paragraph [0052]).
	Regarding claim 2, Krausch further teaches the production of deodorizing information comprises a comparison between the captured first information and a predefined threshold (Paragraphs [0027]-[0029]).
	Regarding claim 3, Krausch further teaches the captured first information and/or the predefined threshold are indicative of at least an intensity of the odor load, and/or a type of odor load (Paragraphs [0028]-[0031]).
	Regarding claim 8, Krausch further teaches the method is carried out and/or controlled between two cleaning cycles (Paragraph [0051] states the method can prevent the drying process from starting, necessitating that the program starts before one cycle having happened at a time after another).
	Regarding claim 9, Krausch further teaches the fragrancing and/or deodorization is initiated when the fragrancing and/or deodorizing information produced is indicative of the odor load in the interior of the cleaning appliance (Paragraphs [0024]-[0025], [0028]-[0031]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 7, 10, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krausch (US 2010/0139366) in view of Becker (US 2018/0036448).
Regarding claim 5, Becker (US 2018/0036448) Becker appears to be silent with regards to a second information being captured indicative of light and/or temperature.
Becker (US 2018/0036448) teaches a scent diffusion system (title abstract) that comprises a step of capturing a sensed parameter, the sensed parameter being indicative of a temperature and/or light (Paragraph [0189]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Krausch such that a second information indicative of light and/or temperature in the apparatus is captured by a corresponding 
	Regarding claim 7, Krausch teaches a sensor array, and the inclusion of the sensors taught by Becker would inherently or at least obviously be a part of the same (Paragraph [0012] and [0024]).
Regarding claim 10, Becker teaches deodorizing releases different fragrances or deodorizing agents (Paragraph [0189], [0211] states the generated scent profile can be altered by sensed parameters).
Regarding claim 16, Becker teaches a scent diffusion system (title abstract) that comprises a step of capturing a sensed parameter, the sensed parameter being indicative of a temperature and/or light (Paragraph [0189]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Krausch such that a second information indicative of light and/or temperature in the apparatus is captured by a corresponding sensor to arrive at the claimed invention. One would have been motivated to do so in order to better control the cleaning apparatus and deodorizing step to arrive at an improved method.
Regarding claim 18, Becker teaches deodorizing releases different fragrances or deodorizing agents (Paragraph [0189], [0211] states the generated scent profile can be altered by sensed parameters).

Claim 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krausch (US 2010/0139366) in view of Ingo (DE 10 2007015246 A1).
Regarding claim 11, Krausch appears to be silent with regards to releasing different quantities of fragrances.
Ingo (DE 10 2007015246 A1) teaches a deodorizing cleaning apparatus that distributes differing quantities of deodorizing agent based on process parameters (Claim 16-17). It would have been obvious 
	Regarding claim 19, Krausch appears to be silent with regards to releasing different quantities of fragrances.
Ingo (DE 10 2007015246 A1) teaches a deodorizing cleaning apparatus that distributes differing quantities of deodorizing agent based on process parameters (Claim 16-17, paragraphs [0017]-[0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by Krausch such that differing quantities of the deodorizing agent are released as taught by Ingo to arrive at the claimed invention. One would have been motivated to do so in order to better treat the unpleasant odors to arrive at a better smelling cleaning apparatus.

Allowable Subject Matter
Claims 4, 6, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, alone or in combination, fails to teach or fairly suggest each and every limitation of the claimed invention. The prior art considered to be the closest prior art is Krausch in view of Becker.
Krausch in view of Becker are both silent with regards to a user selecting or adjusting the predefined threshold. Therefore claim 4 is allowable.
.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799     

/SEAN E CONLEY/               Primary Examiner, Art Unit 1759